Citation Nr: 0804986	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-16 803A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
May 21, 2002, to June 4, 2002.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the above Department of 
Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility from May 21, 2002, to June 4, 2002, were not 
authorized in advance and were not for the purpose of 
treating an adjudicated service-connected disability.

2.  The veteran was entitled to benefits under Medicare 
"Part A," which is a health plan contract as defined by 
law, at the time he received the above treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical 
facility from May 21, 2002, to June 4, 2002, were not met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002 & 2006); 38 C.F.R. 
§§ 17.120, 17.1000-.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2006)).

The Secretary of Veterans Affairs has issued implementing 
regulations, setting out specific duties for notifying and 
assisting claimants in developing evidence.  38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2006).  Those regulations, 
however, are applicable only to claims governed by 38 C.F.R. 
Part 3; thus, they do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the record on 
appeal, to ascertain whether remand to the VAMC is necessary 
in order to assure compliance with the VCAA.  We note that 
the development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.

In a letter dated in March 2004, the VAMC informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
In addition, the veteran was advised, by virtue of the March 
2004 statement of the case (SOC), of the pertinent law and 
what the evidence must show in order to substantiate his 
claim, and adequately explained the basis for the decision.  
The VAMC has obtained the pertinent records for the treatment 
in question which the veteran received.  He has not submitted 
or made reference to any additional records which would tend 
to substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A.  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Factual Background

The relevant facts in this case are not in dispute.  The 
veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to Southwestern 
Medical Center, a private medical facility, on May 21, 2002 
for acute gallbladder problems.  He reported that he was seen 
in the emergency room with complaints of severe stomach 
pains, and was immediately placed on pain medication and 
antibiotics.  He underwent surgery on May 28, 2002, and was 
discharged on June 4, 2002.

The veteran's only established service-connected disability 
is osteoarthritis of the cervical spine, rated as 30 percent 
disabling.  His service-connected disability has not been 
rated as permanently and totally disabling.  He is not 
service-connected for any other disability.  

The record also reflects that the veteran has been entitled 
to health care coverage under the Medicare "Part A" 
government plan.  In his May 2003 notice of disagreement, the 
veteran asserted that Medicare paid for only a portion of the 
expenses associated with the treatment provided during the 
hospitalization in issue, and submitted additional bills from 
a radiologist which remained unpaid.

In May 2003, the claims for payment of medical expenses were 
denied by the VAMC, on the basis that the veteran had other 
insurance as a means of payment.

III.  Analysis

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care he was provided from May 21, 2002, to June 
4, 2002.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005); Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

In this case there is no indication that the medical 
treatment the veteran received from May 21, 2002, to June 4, 
2002, was for a service-connected disability.  Thus, he fails 
to meet the first of the three criteria under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120 for entitlement to reimbursement 
or payment by VA of the cost of unauthorized medical 
treatment.  

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  The provisions of the Millennium Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2006).

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement 
to care or services under a health-plan contract, which 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid.  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).

As noted previously, the evidence of record, including the 
veteran's own statement, indicates that he has health care 
coverage under Medicare "Part A."  Medicare "Part A" is a 
supplementary medical insurance which was established to 
provide basic protection against the costs of hospital, 
related post-hospital, home health services, and hospice care 
for the aged and disabled pursuant to section 1811 of the 
Social Security Act.  See 42 U.S.C.A. § 1395c (West 2002).  
The definition of a health-care contract includes such 
insurance plans.  38 U.S.C.A. § 1725(f)(2)(B).  Thus, the 
criteria for reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations are not met.  
Consequently, the law and regulations in this case are 
dispositive, and prohibit the payment or reimbursement 
requested by the veteran.  See Sabonis, 6 Vet. App. at 430.

The Board is cognizant that the veteran contends that he did 
not have coverage under Medicare "Part B", until July 2002 
after the hospitalization, but that fact alone is 
insufficient to confer entitlement to payment for the 
expenses being considered in this appeal.  As noted, a 
portion of the expenses for his treatment has already been 
paid under the Medicare program.  The fact that the bills 
from this emergency treatment were not covered completely is 
not relevant under the foregoing regulation.  Accordingly, 
the Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. §§ 1725 and 
1728 are not met.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
May 21, 2002, to June 4, 2002, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


